

114 S30 IS: Forty Hours Is Full Time Act of 2015
U.S. Senate
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 30IN THE SENATE OF THE UNITED STATESJanuary 6, 2015Ms. Collins (for herself, Mr. Donnelly, Ms. Murkowski, and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to modify the definition of full-time employee for
			 purposes of the employer mandate in the Patient Protection and
			 Affordable Care Act.1.Short
			 titleThis Act may be cited as
			 the Forty Hours Is Full Time Act of 2015.2.Definition of
			 full-time employeeSection
			 4980H(c) of the Internal Revenue Code of 1986 is amended—(1)in paragraph (2)(E), by striking by
			 120 and inserting by 174; and(2)in paragraph (4)(A) by striking 30
			 hours and inserting 40 hours.